Citation Nr: 0616857	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-08 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
right ankle disability.  

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right ankle disability.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran had active service from August 29, 1975 to 
October 24, 1975 and from November 20, 1979 to January 14, 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the RO.  

In July 2003 and June 2005, the Board remanded the veteran's 
claim for further development.  



FINDINGS OF FACT

1.  The veteran was not shown to have had a left or right 
knee disability at the time of his entry into active service.  

2.  The currently demonstrated left knee degenerative changes 
are shown as likely as not to have been due to an injury or 
other disease process that was incurred during the veteran's 
active service.  

3.  Service connection is currently in effect for the 
residuals of a right ankle injury, at a noncompensable 
evaluation.  

4.  The veteran's right knee degenerative changes are shown 
as likely as not to have been caused by the service-connected 
right ankle disability.   



CONCLUSIONS OF LAW

1.  As the veteran's left knee disability did not clearly and 
unmistakably exist prior to service; the presumption of 
soundness cannot be rebutted.  38 U.S.C.A. §§ 1111, 1131, 
1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by degenerative changes is 
due to disease of injury that was incurred in service.  38 
U.S.C.A. §§ 1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  

3.  By extending the benefit of the doubt to the veteran, his 
right knee disability manifested by degenerative changes is 
proximately due to or the result of the service-connected 
right ankle condition.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The August 1975 enlistment examination and report of medical 
history are negative for any right or left knee disability.  

A September 1975 service medical record indicates that the 
veteran complained of having a problem with his left knee.  
On examination, there was no swelling, discoloration or 
crepitus.  The impression was that of "soreness."  

A September 1975 service medical record indicates that the 
veteran complained of left knee pain and described the pain 
as if pins were sticking in the knee.  A knee brace was 
prescribed for the veteran.  

A September 1975 service medical records indicate that the 
veteran still had pain in his left knee.  It was noted that 
the veteran's left knee pain had existed prior to service.  

On examination, there was tenderness over the upper anterior 
aspect of the left tibia.  The diagnosis was that of Osgood-
Schlatter's disease, old, symptomatic.  

A September 1975 in-service X-ray study showed separation of 
a piece of tibial tubercule, with slight soft tissue 
swelling.  

An October 1975 service medical record indicates that the 
veteran had continued left knee pain.  On examination, there 
was point tenderness over the tibial tubercule.  

The October 1975 separation examination does not indicate any 
complaints of or treatment for a left or right knee 
disability.  

The August 1979 enlistment examination and report of medical 
history are negative for any right or left knee disability.  

An August 1980 in-service X-ray study showed no acute bone or 
joint injury to the right knee.  It was noted that the 
patella had an unusual configuration and showed a pointed 
bony prominence on the anterior aspect, which was of 
undetermined origin and significance.  

The October 1980 separation examination does not indicate any 
complaints or treatment for any right or left knee 
disability.  

An October 2000 VA X-ray study of the right knee showed no 
fracture, subluxation, dislocation or acute bony 
abnormalities in the right knee.  There was no bone erosion 
or bone destruction.  The impression was that of mild 
degenerative disease of the right knee.  

A November 2000 VA medical record indicates that the veteran 
complained of right knee pain that worsened when he would go 
up stairs or squat.  He occasionally had problems when he 
would run.  He remembered this pain to have started in 1975, 
but did not remember any acute injury at that time.  The 
veteran reported that he used a brace on his knee 
occasionally.  The assessment was that of mild degenerative 
joint disease of the right knee.  

An October 2002 VA physical therapy note indicates that the 
veteran had continuing problems with his right knee and 
attributed the onset of the pain to an injury in service.  He 
reported having intermittent pain symptoms in the right knee 
and intermittent episodes of the right knee buckling.  On 
examination, there was a normal gait pattern.  There was mild 
crepitus to palpation in the knee.  

The January 2004 VA examination indicates that the veteran 
reported having chronic pain in his knees.  He indicated that 
the running and the physical activities he participated in 
during service contributed to his current knee problems.  

The veteran described the pain as in the medial aspect of 
both knees, worse on the right than on the left.  He stated 
that he had occasional episodes where the knees gave way.  He 
had not noticed any swelling.  There was also pain over the 
medial side of the left knee, with no swelling, but 
occasional clicking of the left knee.  

On examination, the veteran walked without a limp.  There was 
no swelling in the knees.  There was full range of motion and 
the ligaments were completely stable.  There was tenderness 
along the medial joint line and medial border of the 
patellar.  

The left knee had no swelling, full range of motion, and 
stable ligaments.  There was swelling over the tibial 
tubercule from Osgood-Schlatter disease.  There was good 
flexion and extension of the knee.  An X-ray study of the 
right knee showed mild arthritic changes.   

The examiner stated that in his opinion, the activity 
involved the veteran's two years of service likely 
contributed to his chronic complaints in the knees.  The 
diagnosis was that of chronic synovitis, with possible 
internal derangement and chondromalacia patellar of both 
knees.  

The examiner stated that the chronic problems the veteran had 
with his knees could be pressure related to the wear and tear 
from the activities in the service in 1979-1980.  The 
examiner also stated that "obviously, [the veteran] ha[d] 
had a lot more wear and tear to his knees since then."  

The examiner stated that he did not think that the ankle 
problem contributed at all to his knee disabilities.  The 
examiner noted that it was almost impossible to estimate the 
degree to which the veteran's two years of military service 
had contributed to his current knee complaints.  

Finally, the examiner stated that, in comparison to 22 years 
of post-service activity, the two years of military service 
only contributed a minor degree to the veteran's current knee 
complaints and that the two years of military service did not 
make up 50 percent of the veteran's current knee problems.  

A February 2004 VA MRI of the left knee showed Grade I type 
degenerative change of the medial meniscus, no evidence of a 
tear; and incidental note of an unfused anterior tubercule of 
the tibia.  

The MRI of the right knee showed Grade I type degenerative 
change of the posterior horn of the medial meniscus, and 
truncation of the medial meniscus that was suggestive of a 
possible bucket-handle tear.  

A January 2005 VA X-ray study of the knees showed no 
fracture, subluxation or dislocation of the knees.  The 
impression was that of moderate degenerative disease of both 
knees.  

An August 2005 VA orthopedic note indicates that the veteran 
complained of having pain in the bilateral knees.  He 
described his pain as intermittent, dull and sharp.  He noted 
that he had giving way, clicking, and stiffness of the knee 
joints.  

On examination, there was normal gait and no deformity in 
either knee, and minimal effusion.  His range of motion was 
good.  There was tenderness and crepitus in the medial joint 
line.  The impression was that of moderate degenerative 
disease of both knees.  

The October 2005 VA examination indicates that the veteran 
stated that he had gradual onset of left and right knee pain 
over the last 20 years.  He denied any specific injury or 
trauma.  He stated that he had intermittent limping, which 
started approximately two years after leaving the service.  

Currently, the veteran reported having left and right knee 
pain and stiffness.  He reported having flare-ups averaging 
twice a week, which lasted a half day to a day, during which 
he had more pain and discomfort.  

The veteran denied use of a cane, crutches or walker, but did 
use a left and right knee brace periodically.  He was able to 
fulfill his activities of daily living, but was limited to 
approximately 15 to 20 minutes of walking due to his knee 
pain.  

On examination, the veteran walked with a fairly normal gait.  
The left and right knees showed no significant abnormality of 
color, deformity, swelling, or atrophy.  Palpation of the 
left and right knees elicited no abnormality of temperature.  

There was some slight crepitus and joint line pain in the 
knees.  The veteran's range of motion in both knees was 
within normal limits.  Repetitive flexing and extending of 
the knees was done, which showed no change in pain pattern or 
range of motion.  The ligaments of both knees were found to 
be normal.  

The diagnosis was that of left knee Osgood-Schlatter's 
disease with prominent anterior tubercle of the tibia and 
degenerative changes of the meniscus of the right and left 
knees and osteoarthritis of the left and right knees.  

The examiner stated that, in his opinion, it was at least as 
likely as not that the veteran's present left and right knee 
conditions were related to his service-connected right ankle 
condition.  

The examiner stated that his opinion was based on the 
veteran's history of abnormal weightbearing and other right 
ankle symptoms as noted on examination that were consistent 
with abnormal loading of the joints leading to articular 
cartilage changes including softening, thinning, 
fibrillations, fissures and ulcerations leading to 
subchondral bone changes, including sclerosing osteophytic 
changes.  

The examiner stated that such an opinion was consistent also 
with the veteran's history of no injuries to the knees.  


Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  The 
burden falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 02-7347 (Fed. Cir. June 
1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  See 38 U.S.C.A. § 
1153 (West 2002); Wagner, 02-7347.  

If this burden is met, then the veteran is not entitled to 
service-connected benefits. Wagner, 02-7347.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for incurrence 
in service.  Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005).  

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant v. Principi, 17 Vet. App. 
116, 127-128 (2003) (Court cited the definition set forth in 
Paragraph D of VA Regulation 1063).  

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., 
undebatable.... [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service.  Cotant, 17 Vet. App. at 132, citing Vanerson v. 
West, 12 Vet. App. at 261.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  See 38 U.S.C.A. § 5107 (2002); 38 
C.F.R. § 3.102 (2005).  

However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Analysis

The veteran had active service from August 29, 1975 to 
October 24, 1975, and from November 20, 1979 to January 14, 
1981.

A disability of either knee was not noted at the time of the 
August 1975 or August 1979 enlistment examinations.  

The service medical records show that the veteran was treated 
for left knee pain during his first period of service.  He 
also was treated for a right knee symptoms during the second 
period of service.  

Consequently, with regard to the left knee condition, the 
veteran is presumed to have been sound condition at that 
time, and the presumption of soundness applies in this case.  
See 38 U.S.C.A. §§ 1110, 1132, 1137.  

To rebut this presumption, it must be shown by clear and 
unmistakable evidence that the left knee disability existed 
prior to service and that the left knee disability was not 
aggravated by service.  

After a longitudinal review of the record, the Board finds 
that the evidence does not clearly and unmistakably, or 
undebatably, demonstrate that the veteran's left knee 
disability preexisted his entry into service in August 1975.  

On review of the in-service treatment and post-service 
evaluations included in the veteran's file, the Board finds 
that only a September 1975 service medical record indicates 
that the veteran's left knee pain existed prior to his 
entrance into the service.  

Therefore, the evidence does not clearly and unmistakably 
establish that the left knee disability existed before 
examination, acceptance and enrollment.  38 U.S.C.A. §§ 1111, 
1132; Wagner, No. 02-7347, slip op. at 9; see VAOGCPREC 3-
2003 (July 16, 2003).  

Because the presumption of soundness under 38 U.S.C.A. 
§§ 1111 and 1132 cannot be effectively rebutted in this case, 
the Board must address the question of whether a left knee 
disability was incurred in service.  

Of particular significance are the September 1975 service 
medical records that show that the veteran had pain in his 
left knee, and a diagnosis of Osgood-Schlatter's disease.  

The January 2004 VA examination report indicates that the 
veteran's left knee condition was likely a result of the 
veteran's service.  

The October 2005 VA examination report indicates a diagnosis 
of left knee Osgood-Schlatter's disease with prominent 
anterior tubercle of the tibia, and degenerative changes of 
the meniscus and osteoarthritis of the left knee.  

The examiner stated that it was at least as likely as not 
that the veteran's left knee condition was related to his 
service-connected right ankle condition.  

Having reviewed the entire evidentiary record, the Board 
finds in this regard that a basis is presented for concluding 
that the currently demonstrated left knee pathology is due to 
a degenerative process that as likely as not was incurred 
during the veteran's period of active military service.  

In light of these circumstances, and by extending the benefit 
of the doubt to the veteran, service connection for left knee 
degenerative changes is warranted.  

With regard to service connection for a right knee disability 
on a direct basis, the service medical records are negative 
for a right knee disability.  The veteran was seen on one 
occasion, in August 1980, for complaints of right knee pain; 
however, no disability was found.  

The first post-service clinical evidence of a right knee 
disability was in October 2000, approximately 20 years after 
separation from service.  There is no evidence of record that 
suggests any kind of direct etiological relationship between 
the current right knee disability and any event or incident 
during his period of service.  

At the January 2004 VA examination, the examiner stated that 
the veteran's two years of military service contributed to a 
minor degree to the veteran's current knee complaints, and 
the two years of military service did not make up 50 percent 
of the veteran's current knee problems. 

Additionally, the competent evidence does not support the 
contention that the current osteoarthritis of the right knee 
was incurred in service or within one year post-service, thus 
rendering 38 C.F.R. §§ 3.307 and 3.309 inapplicable.  

As for secondary service connection, the VA examiner at the 
January 2004 VA examination indicated that the ankle disorder 
had not at all contributed to his knee disabilities.  

By contrast, the October 2005 VA examination indicated that 
it was at least as likely as not that the veteran's present 
right knee condition was related to his service-connected 
right ankle condition.  

After a careful review of the claims folder, the Board finds 
that the evidence is in equipoise in showing that the 
veteran's current right knee degenerative changes were caused 
by the service-connected right ankle disability.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection for degenerative changes of the right 
knee.  

The Board notes that under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

Given the favorable action taken hereinabove, the veteran is 
not prejudiced by the development undertaken in this case.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

Service connection for left knee degenerative changes is 
granted.  

Service connection for right knee degenerative changes as 
secondary to a service-connected right ankle disability is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


